Exhibit 10.2

 

[g198301kli001.jpg]

 

October 29, 2010

 

Home Loan Center, Inc.

163 Technology Drive

Irvine, California 92618

 

Attention:  Mr. Rian Furey

 

Re:          Master Repurchase Agreement, dated as of October 30, 2009, between
JPMorgan Chase Bank, N.A., as Buyer, and Home Loan Center, Inc., as Seller and
the related Side Letter of even date therewith

 

Ladies and Gentlemen:

 

This letter (this “Second Amendment to Side Letter”) amends, for the second
time, the Side Letter dated October 30, 2009 (the “Original Side Letter”) that
was executed concurrently with the captioned Master Repurchase Agreement (as
amended by Letter Agreement dated November 27, 2009, Amendment No. 1 to Master
Repurchase Agreement dated March 11, 2010, Amendment No. 2 to Master Repurchase
Agreement dated March 11, 2010, Amendment No. 3 to Master Repurchase Agreement
dated July 22, 2010, and Amendment No. 4 to Master Repurchase Agreement dated of
even date herewith, collectively, the “Agreement”).  Reference is here made to
the Original Side Letter (as previously amended by that certain Amendment No. 1
to Side Letter dated March 11, 2010 between Seller and Buyer and as amended
hereby, the “Side Letter”) and the Agreement for all purposes.  Capitalized
terms defined in the Side Letter or the Agreement and used but not defined
differently in this Second Amendment to Side Letter have the same meanings here
as in the Side Letter and the Agreement.

 

The Seller has requested, and the Buyer has agreed, to increase the Facility
Amount and to make certain other changes to the Side Letter.  The Parties hereby
amend the Side Letter, effective as of the date of this Second Amendment to Side
Letter, as follows:

 

For good and valuable consideration received by each Party from the other Party,
the receipt and sufficiency of which are hereby acknowledged, Buyer and Seller
hereby amend the Side Letter as follows (paragraphs below are numbered to
correspond to the number of the paragraph in the Original Side Letter and
consequently are sometimes numbered nonsequentially):

 

1.             In paragraph 1 (“Commitment”), “One Hundred Million Dollars
($100,000.00)” is substituted for “75,000,000.”

 

3.             Pricing Rate.  The first sentence of Paragraph 3 of the Side
letter is amended to read as follows:

 

--------------------------------------------------------------------------------


 

For purposes of the Agreement and all other Transaction Documents, “Pricing
Rate” means for any Purchased Mortgage Loan as of any date of determination, the
following respective rates or if Buyer shall in Buyer’s sole discretion elect
from time to time to give Seller a notice specifying lower Pricing Rate(s) for a
specified time period, such lower Pricing Rate(s) specified in such notice for
the time period specified in such notice:

 

(a)           for any CL Loan, the per annum percentage rate equal to the sum of
(i) the greater of the Adjusted LIBOR Rate for such day and two percent (2.00%)
and (ii) two and one-fourth percent (2.25%);

 

(b)           for any CL Jumbo Loan, the per annum percentage rate equal to the
sum of (i) the greater of the Adjusted LIBOR Rate for such day and two percent
(2.00%) and (ii) two and one-half percent (2.50%); and

 

(c)           for any other Eligible Mortgage Loan, the per annum percentage
rate equal to the sum of (i) the greater of the Adjusted LIBOR Rate for such day
and two percent (2.00%) and (ii) two and one-fourth percent (2.25%).

 

The definitions of “Adjusted LIBOR Rate”, “LIBOR Rate” and “Statutory Reserve
Rate” set forth in Paragraph 3 of the Side Letter are not hereby amended and
continue to be defined as set forth in Paragraph 3 of the Side Letter.

 

6.             Paragraph 6 (“Non-Usage Fee”) of the Side Letter is hereby
deleted in its entirety and amended to read:  “6.  Reserved.”

 

Notwithstanding any other provision of this Second Amendment to Side Letter, the
amendment provided for in Paragraph 1 above shall not become effective until
(i) the Parties have executed and delivered this Second Amendment to Side Letter
and Amendment No. 4 to Master Repurchase Agreement of even date herewith between
Seller and Buyer, (ii) the Guarantors have executed a confirmation of the
Guaranty in form and substance acceptable to Buyer and (iii) the Seller has
increased the balance in the Cash Pledge Account to Eight Hundred Thousand
Dollars ($800,000).  Such amendment shall become effective automatically upon
the last to occur of the three events described in clauses (i), (ii) and
(iii) of the immediately preceding sentence.

 

The Parties hereby ratify and confirm the Agreement and, as further amended
hereby, the Side Letter, to be in full force and effect.

 

Please confirm our mutual agreement as set forth herein and acknowledge receipt
of this First Amendment to Side Letter by executing the enclosed copy of this
letter and returning it to JPMorgan Chase Bank, N.A., 712 Main Street,
9th Floor, Houston, Texas 77002, Attention: Mr. John Greene (email
john.r.greene@jpmchase.com or fax (713) 216-2818).  If you have any questions
concerning this matter, please contact me by email, or by phone at (713)
216-0255.

 

2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Buyer

 

 

 

By:

/s/ JOHN GREENE

 

 

John Greene

 

 

Underwriter

 

 

CONFIRMED AND ACKNOWLEDGED:

 

HOME LOAN CENTER, INC.,

as Seller

 

By:

/s/ RIAN FUREY

 

Name:

Rian Furey

 

Title:

SVP

 

 

3

--------------------------------------------------------------------------------